DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/16/2021 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with
Siraj Husain (Registration Number 69,111) on May 26, 2021.

Please replace the claims as follows: 

1.	(Currently amended) A computer-implemented method comprising:
obtaining, by a computing system, a hash chain generated based on a stream of vehicle data that comprises sensor data representing environmental information external to a vehicle captured by one or more sensors of the vehicle, wherein the obtaining the hash chain comprises: 
	generating, by the computing system, a first data block of the hash chain based on first sensor data associated with the stream of vehicle data,
	generating, by the computing system, a hash value of the first data block, and
	generating, by the computing system, a second data block of the hash chain based on second sensor data associated with the stream of vehicle data and the generated hash value of the first data block; and
	subsequent to a determination that the vehicle encountered a driving incident:
generated hash value of the first data block to a computed hash value of the first data block[[;]], and
	
	in response to a determination that the computed hash value of the first data block does not match the generated hash value of the first data block, generating, by the computing system, an additional hash chain based on the stream of vehicle data.

3.	(Currently amended) The computer-implemented method of claim 2, further comprising:
in response to a determination that the computed hash value of the second data block and the hash value of the second data block stored in the third data block do not match, generating [[a]] another new hash chain based on the stream of vehicle data.

5.	(Currently amended) The computer-implemented method of claim 1, wherein generating the additional hash chain further comprises:
generating an error log indicating that the computed hash value of the first data block does not match the generated hash value of the first data block


11.	(Currently amended) A system comprising:
at least one processor; and
a memory storing instructions that, when executed by the at least one processor, cause the system to perform:
obtaining a hash chain generated based on a stream of vehicle data that comprises sensor data representing environmental information external to a vehicle captured by one or more sensors of the vehicle, wherein the obtaining the hash chain comprises 
	generating a first data block of the hash chain based on first sensor data associated with the stream of vehicle data,
	generating a hash value of the first data block, and

subsequent to a determination that the vehicle encountered a driving incident:
	verifying whether the hash chain is authentic based at least in part on comparing 		the generated hash value of the first data block to a computed hash value of the first data 		block[[;]], and
	
	in response to a determination that the computed hash value of the first data block does not match the generated hash value of the first data block, generating an additional hash chain based on the stream of vehicle data.

13.	(Currently amended) The system of claim 12, further comprising:
in response to a determination that the computed hash value of the second data block and the hash value of the second data block stored in the third data block do not match, generating [[a]] another new hash chain based on the stream of vehicle data.

15.	(Currently amended) The system of claim 11, wherein generating the additional hash chain further comprises:
generating an error log indicating that the computed hash value of the first data block does not match the generated hash value of the first data block


16.	(Currently amended) A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform:
obtaining a hash chain generated based on a stream of vehicle data that comprises sensor data representing environmental information external to a vehicle captured by one or more sensors of the vehicle, wherein the obtaining the hash chain comprises: 
	generating a first data block of the hash chain based on first sensor data associated with the stream of vehicle data,

	generating a second data block of the hash chain based on second sensor data associated with the stream of vehicle data and the generated hash value of the first data block; and
subsequent to a determination that the vehicle encountered a driving incident:
	verifying whether the hash chain is authentic based at least in part on comparing 		the generated hash value of the first data block to a computed hash value of the first data 		block[[;]], and
	
	in response to a determination that the computed hash value of the first data block does not match the generated hash value of the first data block, generating an additional hash chain based on the stream of vehicle data.

18.	(Currently amended) The non-transitory computer-readable medium of claim 17, wherein the non-transitory computer-readable storage medium further includes instructions that when executed by the at least one processor further cause the computing system to perform:
in response to a determination that the computed hash value of the second data block and the hash value of the second data block stored in the third data block do not match, generating [[a]] another new hash chain based on the stream of vehicle data.

20.	(Currently amended) The non-transitory computer-readable medium of claim 16, wherein generating the additional hash chain further comprises:
generating an error log indicating that the computed hash value of the first data block does not match the generated hash value of the first data block






Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Pickover, U.S. Pub. Number 2018/0374283 A1, teaches secure chain of data blocks is maintained at a given computing node, wherein the given computing node is part of a set of computing nodes in a distributed network of computing nodes, and wherein each of the set of computing nodes maintains the secure chain of data blocks. The secure chain of data blocks maintained at each computing node comprises one or more data blocks that respectively represent one or more transactions associated with a vehicle. At least one data block is added to the secure chain of data blocks maintained at the given computing node in response to determining that transaction data associated with the at least one data block is valid. 

Newly cited reference, Iyer, U.S. Pub. Number 2020/0162263 A1, teaches validating of main blockchain by secondary chain, a supervisory chain connected to a set of nodes where transactions are recorded and validated. The Supervisory-Chain picks up committed blocks and re-validates all the transactions and their hashes to ensure that the validators have done the right job on the main block chain. 

Newly cited reference, Ramatchandirane, U.S. Pat. Number 10,185,595 B1, teaches verification may involve determining whether a block's computed cryptographic signature matches the cryptographic signature corresponding to that block and stored in the adjacent block, for instance, a first block may 

Newly cited reference, Christidis, U.S. Pub. Number 2018/0096360 A1, teaches new transactions are submitted to the blockchain and validated, additional blocks are generated and appended to the blockchain. Each new block also includes a hash of the immediately previous block. For example, block 2 includes a hash of block 1, block n includes a hash of block n-1, etc. 

Although, the combination of all the references above discloses a methods and systems wherein the given computing node is part of a set of computing nodes in a distributed network of computing nodes, and wherein each of the set of computing nodes maintains the secure chain of data blocks. What is missing is a teaching, motivation, or suggestion to subsequent to a determination that the vehicle encountered a driving incident: verifying, by the computing system, whether the hash chain is authentic based at least in part on comparing the generated hash value of the first data block to a computed hash value of the first data block, and in response to a determination that the computed hash value of the first data block does not match the generated hash value of the first data block, generating, by the computing system, an additional hash chain based on the stream of vehicle data, without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 11 and 16 , and thus this claim is considered allowable. The dependent claims which further limit claims 1, 11 and 16 are also allowed by virtue of their dependency.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491                                                                                                                                                                                                        
/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491